Citation Nr: 1207307	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1963 to June 1965.  

This matter comes to the Board of Veterans' Appeals  (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for bilateral hearing loss. 

In November 2010 and May 2011 the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current bilateral hearing loss and service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The Veteran seeks service connection for bilateral hearing loss.  He claims that during service he ruptured his eardrums in a near-drowning accident in Japan, and that, although his hearing loss was not significant at the time of separation from service, it began during service and has slowly worsened over the years.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of: (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A September 2007 VA examination report notes that, following audiometric testing, the Veteran was diagnosed with mild to moderate sensorineural hearing loss, 500-4000 kHz, bilaterally.  A November 2011 VA examination report notes that, following audiometric testing, the Veteran was diagnosed with sensorineural hearing loss, 500-4000 kHz, bilaterally.  Thus, the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

June 1964 service treatment records (STRs) show that the Veteran complained of an earache since returning from survival school.  His left ear was clear, but his right tympanic membrane had a small hole in it.  STRs dated later in June 1964 indicate that the perforation was closing.  

The determinative issue is therefore whether the Veteran's current bilateral hearing loss is related to his in-service ear injury.  

The Veteran has reported that his ability to hear has slowly diminished following service.  The Veteran is competent to testify to symptomatology capable of lay observation, such as a decreased ability to hear during and following service.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible in his assertions regarding a continuity of hearing loss following service.    

A March 7, 2007, private medical opinion notes that the Veteran has been under his care for a number of years for bilateral sensorineural hearing loss.  The etiology of his hearing loss is not clear, but it could be related to noise exposure during his earlier years.  

A March 29, 2007, private medical opinion notes that the Veteran has a past history of ruptured ear drums from an injury during service.  A physical examination revealed that there is some scarring of the tympanic membranes.  The treating physician opined that the Veteran has sustained previous trauma in his ears and that some of his hearing loss can be contributed to this trauma.  

A VA examination was conducted in September 2007.  The examiner confusingly noted that there is documentation of acoustic or physical trauma sustained to the Veteran's ears during service, and therefore his hearing loss is not related to military service.  

In its November 2010 remand, the Board pointed out that the September 2007 VA examination report lacked an adequate rationale to support its conclusion, and that a new VA examination and opinion should be obtained.   More than three years later the claim was returned to the Board with a December 2010 VA examination report that contained the exact same confusing medical opinion as the September 2007 VA examination report.  In May 2011 the Board again found that it was inadequate and ordered yet another VA audiological examination.  

A third VA examination was conducted in November 2011.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by, or a result of, his military service.  The only rationale provided for this opinion was that he had normal hearing bilaterally at separation.  

The September 2007, December 2010, and November 2011 VA examiners all failed to discuss whether the Veteran's current bilateral hearing loss is related to his documented ear injury during service in their medical opinions.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, because these VA medical opinions are based on an incomplete, and therefore inaccurate, factual basis, they are not probative and of no evidentiary value.  See Reonal, supra.  

There is no requirement for in-service complaints of, treatment for, or diagnosis of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Nor is there any requirement that the Veteran demonstrate hearing loss as defined by VA at the time of separation.  The VA examination reports of record base their conclusions on the fact that the Veteran's separation examination does not document that he had a hearing loss disability at that time.  See Id.  

Conversely, the March 29, 2007, private physician discussed the Veteran's in-service tympanic membrane injury and opined that his in-service trauma contributed to his current hearing loss.  Given that the March 29, 2007, private physician based his medical opinion and rationale on an accurate factual basis, the Board finds that it is probative and entitled to some evidentiary weight.  See Reonal, supra.  

VA has had more than four years, during which they conducted three examinations, to demonstrate, by a preponderance of the evidence, that the claim should be denied.  They have not done so. 

Accordingly, service connection for bilateral hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


